Citation Nr: 1207200	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  05-00 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected left knee disability.

2.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected left knee disability.

3.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee.

4.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee with instability.

5.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the lumbar spine.

6.  Entitlement to an initial evaluation in excess of 10 percent for radiculitis and sciatica of the right lower extremity, secondary to degenerative joint disease of the lumbar spine.

7.  Entitlement to an initial evaluation in excess of 10 percent for radiculitis and sciatica of the left lower extremity, secondary to degenerative joint disease of the lumbar spine.

8.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to December 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2003 and February 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at an October 2009 Travel Board hearing held at the RO before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

In March 2010, the Board remanded this case for additional evidentiary development.

In May 2011, the RO issued a rating decision granting a separate evaluation of 10 percent for degenerative joint disease of the left knee with instability, effective August 4, 2010; and separate evaluations of 10 percent for radiculitis and sciatica of the right and left lower extremities, secondary to degenerative joint disease of the lumbar spine, effective August 4, 2010.  These matters are on appeal as well.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to a total disability rating based upon individual unemployability has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the RO for appropriate action.

The Veteran's TDIU claim, raised by the record as described below, is addressed in the REMAND section of this decision and is REMANDED to the RO via that Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran currently has a right or left hip disability, separate from his service-connected radiculitis and sciatica of the right and left lower extremities, related to his military service.

2.  The Veteran's degenerative joint disease of the left knee has been manifested by a range of motion including flexion to 70 degrees and extension to 0 degrees, reduced strength, some laxity medially, no atrophy, and complaints of pain, weakness, instability and swelling.  X-ray examination of the left knee revealed degenerative changes.

3.  The Veteran's surgical scar on the left knee is stable, nontender, and causes no functional impairment.

4.  The Veteran's degenerative joint disease of the lumbar spine has been manifested by a range of motion including flexion to 50 degrees; there was paraspinal spasm, tenderness in the lumbosacral area, and radiculitis and sciatica manifested by radiation of pain to the right and left lower extremities, with no greater than mild sensory impairment and no finding of paralysis or motor impairment of the limb. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hip disability, including secondary to left knee disability, have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  The criteria for service connection for a right hip disability, including secondary to left knee disability, have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

3.  The criteria for an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260 (2011).

4.  The criteria for an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee with instability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

5.  The criteria for an evaluation in excess of 20 percent for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).

6.  The criteria for an initial evaluation in excess of 10 percent for radiculitis and sciatica of the right lower extremity, secondary to degenerative joint disease of the lumbar spine, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).

7.  The criteria for an initial evaluation in excess of 10 percent for radiculitis and sciatica of the left lower extremity, secondary to degenerative joint disease of the lumbar spine, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's claim for an increased initial evaluation for his left knee disability arises from the initial grant of service connection for that condition in a July 2003 rating decision.  Accordingly, additional notice is not required for this issue, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

March 2003, March 2006, March 2007, and August 2008 letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With respect to the Dingess requirements, the March 2006 and August 2008 letters provided the Veteran with notice of the type of evidence necessary to establish a disability rating or effective date for the disabilities on appeal.  Moreover, the provisions of 38 C.F.R. § 3.310 were addressed in December 2007 letter, prior to readjudication of the claims on appeal in multiple Supplemental Statements of the Case.  Accordingly, the RO effectively satisfied the notice requirements with respect to the issues on appeal, and there will be no prejudice to the Veteran from any deficiencies of notice.  

The duty to assist the Veteran has also been satisfied.  VA has obtained all of the Veteran's available service treatment records, and identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Most recently, an August 2010 VA examination for joints was performed by a VA examiner that had reviewed the Veteran's claims file, reviewed the history of the disabilities on appeal with the Veteran, conducted a physical examination, and included a rationale for the conclusions reached therein.  The Board therefore concludes that this examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

There is no sign in the record that additional evidence relevant to the issues being addressed is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In March 2010, the Board remanded this matter to the RO directing that additional treatment records be requested; that the Veteran's Social Security Administration records be obtained; that a medical opinion concerning the etiology of the Veteran's current hip disabilities be obtained; and that a medical examination be conducted to determine the severity of the Veteran's left knee and lumbar spine disabilities.  The RO subsequently received private treatment records from the Veteran in June 2010; obtained the Veteran's records from the Social Security Administration in May 2010; and scheduled the Veteran for the August 2010 VA examination for joints.  Accordingly, the directives of the Board's March 2010 remand have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

I.  Service Connection Claims

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis is listed as a chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

Additionally, disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, supra.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A.  Bilateral Hip Disabilities

The Veteran is seeking service connection for bilateral hip disabilities.  He attributes these conditions to his service-connected left knee disability.

The Veteran served on active duty from March 1960 to December 1963.  His service treatment records are silent as to any treatment for a hip disability.  A July 1962 x-ray examination of the hips revealed normal findings.  A November 1963 separation examination found his lower extremities to be normal.

The Veteran has not alleged, nor is there any evidence showing, that he incurred or aggravated a right or left hip disability during service.  Accordingly, service connection for a right or left hip disability on a direct basis is not warranted.  38 C.F.R. § 3.303.  

During the course of this appeal, the RO issued a May 2011 rating decision granting service connection for radiculitis and sciatica of the right and left lower extremities, secondary to degenerative joint disease of the lumbar spine, and assigned thereto separate disability ratings of 10 percent, effective August 4, 2010.

Other than his service-connected radiculitis and sciatica of the right and left lower extremities, no current right or left hip disability is shown.  While the Veteran is competent to report complaints of bilateral hip pain, he is not competent to render a diagnosis, or attribute his hip pain to a specific disability.  This is the province of trained medical professionals, and the Veteran has not been shown to have the requisite training or credentials needed to associate symptoms with one medical diagnosis, as opposed to another.  See 38 C.F.R. § 3.159(a)(2).  

An April 2007 private treatment letter from N.P., M.D., noted the Veteran's complaints of neck, hip and low back pain consistent with cervical and lumbar radiculitis radiating to the hip.

An April 2009 private treatment report was received from R.H., M.D.  The report noted the Veteran's complaints of bilateral hip, knee, and back pain.  The report also noted that the Veteran had developed pain in his hips, starting in the buttocks and going down the back of his legs and hips.  Following a physical examination, Dr. H. stated, "the majority of his hip pain is from his back as I don't see intrinsic hip pathology from x-ray or exam.  I do think he has pain in these areas but I believe it is from his back."

A May 2009 opinion letter was submitted from the Veteran's private physician, T.H., D.C.  The letter stated that the Veteran's hip complaints actually referred to pain in the sacro-iliac joints, and that the Veteran had been provided x-ray examinations of his hip joints which were shown to be "ok".

A VA examination for joints was conducted in August 2010.  The VA examiner noted that the Veteran's claims file had been reviewed.  The report noted the Veteran's complaints of back pain radiating to both hips for the past 4 to 5 years.  X-ray examination of the right and left hips revealed good joint surfaces throughout with no signs of any recent or old trauma, and no signs of any degeneration.  The report concluded with diagnoses of advanced degenerative disc disease of the lumbar spine with radiculitis and sciatica; and normal right and left hips, with no evidence to support a clinical diagnosis in either joint.  The VA examiner further noted, "the patient's bilateral hip pain is his low back degenerative disc disease."  

While complaints of bilateral hip pain are noted in his treatment records, this pain has repeatedly been attributed to his service-connected radiculitis and sciatica of the right and left lower extremities.  No diagnosis of a hip disability, other than his service-connected radiculitis and sciatica of the right and left lower extremities, is shown.

"In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that a symptom without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  

The preponderance of the evidence is against the Veteran's claims for service connection for bilateral hip disability; there is no doubt to be resolved; and service connection for right and left hip disabilities is not warranted.

II. Claims for Increased Disability Evaluations

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

A.  Left Knee Disability

The Veteran's service treatment records show that he underwent a repair of torn medial meniscus of the left knee in October 1962.

In March 2003, a VA examination of the spine was conducted.  The Veteran reported complaints of pain, swelling, and an inability to bear weight on his left knee.  Physical examination revealed that his gait was unsteady, that he ambulated with a cane, and that he did not wear any braces.  Examination of the knees revealed pain, stiffness, and minimal effusion in both knees, with no heat or redness.  The report noted that the Veteran was unable to bear weight on his left knee.  Range of motion testing of the knees revealed flexion to 100 degrees and extension to "negative 35 degrees".  The report noted that a January 2003 x-ray examination of the left knee revealed arthritic changes with narrowing of the medial joint space.  The report concluded, in part, with a diagnosis of knees with moderate range of motion and functional losses.

In June 2003, a VA examination for joints was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed.  The examination report noted the Veteran's complaints of left knee pain, swelling, locking and giving way.  The report also noted that the Veteran had quit working in April 2002 due to pain in the "left knee and most other joints."  Physical examination of the left knee revealed some swelling, tenderness over the medial and lateral joint lines, and a well healed surgical incisional scar medially.  Range of motion testing of the left knee revealed flexion beyond 125 degrees, with a moderate amount of pain, and extension to 0 degrees, with pain, but without any crepitance.  The report concluded with a diagnosis of degenerative joint disease of the left knee, with functional loss due to moderate pain.

A July 2003 rating decision granted service connection at an initial evaluation of 10 percent for degenerative joint disease of the left knee, effective from February 28, 2003.  The Veteran timely appealed this decision seeking an increased initial evaluation.

A January 2005 private treatment report noted the Veteran's complaints of low back and bilateral knee pain.  Physical examination of the lower extremities revealed 5/5 power in all major motor groups, with normal muscle tone, 2+ reflexes, positive vibration sense, and intact sensation.  

An April 2009 private treatment report from R.H., M.D., noted the Veteran's complaints of bilateral hip, knee, and back pain.  Physical examination of the left knee revealed very small effusion, with a well healed surgical scar.  The left knee exhibited a good range of motion, with crepitus, joint line tenderness, and pain on rotation.  The report concluded with an assessment of arthritis in both knees.

A September 2009 VA treatment report noted the Veteran's complaints of constant pain in the neck, shoulders, knees and lower back.  The report noted that he denied having any falls or injuries.  The report also noted that he was ambulating with the use of a cane, and that his gait was steady.

In October 2009, a Travel Board hearing was conducted at the RO.  At the hearing, the Veteran testified that it was difficult for him to walk, that his knees buckle at times, and that he was wearing elastic braces on both of his knees.  

In August 2010, a VA physical examination was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed.  The report noted the Veteran's complaints of intermittent, sharp pain anteriorly, and a sense of buckling in his left knee.  The Veteran indicated that his pain increases with movement, and that the condition flares up two to three times every two to three days, and that this can last for up to a week.  He also reported that his private physician had recommended that he undergo a total knee arthroplasty.  Physical examination revealed that he was currently wearing bilateral knee braces.  Range of motion testing of the left knee revealed flexion to 70 degrees and extension to 0 degrees.  The VA examiner noted that it was not feasible to test the left knee for functional loss due to the Veteran's complaints of pain.  The report noted that there appeared to be some laxity medially, and there was tenderness medially and posterolaterally.  There was no joint swelling, heat, or redness present, and McMurray sign testing was negative, but caused a considerable amount of pain while performing the test.  There was no crepitus on passive motion and patellofemoral percussion caused no pain.  The Veteran was noted to have a well healed and nontender surgical scar that was 9 centimeters long over the anterior medial area of the left knee.  X-ray examination of the left knee revealed marked medial narrowing with osteophyte formation.  The report concluded with a diagnosis of degenerative joint disease of the left knee.  The VA examiner noted that the Veteran's left knee was a moderate to moderately severe disability. 

An October 2010 VA pain clinic evaluation/orientation report noted that the Veteran ambulated slowly, but did not require the use of any assistive devices.  The report noted that he appeared tired and distressed, which he attributed to his lower back pain.  

The Veteran's service-connected left knee disorder with degenerative joint disease has been assigned a 10 percent disability rating pursuant to Diagnostic Codes 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2011).  

Diagnostic Code 5010 is used in rating traumatic arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which in turn, states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  Id. 

A noncompensable evaluation is contemplated for knee flexion limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).  A 10 percent disability evaluation is assigned when flexion of the knee is limited to 45 degrees, and a 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  Id.  A 30 percent disability evaluation is assigned when knee flexion is limited to 15 degrees, which is the maximum evaluation available under Diagnostic Code 5260.  Id. 

A noncompensable evaluation is assigned for knee extension limited to 5 degrees, and a 10 percent disability evaluation is contemplated for extension limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).  When there is limitation of extension of the knee to 15 degrees, a 20 percent disability evaluation is warranted.  Id.  A 30 percent rating will be assigned for knee extension limited to 20 degrees, and a 40 percent rating is contemplated for limitation of extension to 30 degrees.  Id.  A 50 percent disability evaluation is warranted for extension of the knee limited to 45 degrees.  Id. 

A separate rating for limitation of extension and for limitation of flexion may be assigned.  VAOPGCPREC 9-2004; see also VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59).  

Since the initial grant of service connection, the Veteran's left knee has exhibited a range of motion consisting of flexion ranging from 70 degrees to 125 degrees and extension to 0 degrees.  The Veteran has reported complaints of pain, instability, and swelling of the left knee.  Objectively, the Veteran's left knee exhibited pain on motion, crepitus, joint line tenderness, weakness, and some lateral instability.  An August 2010 x-ray examination of the left knee confirmed marked medially narrowing of the left knee with osteophyte formation; and a January 2003 x-ray examination of the left knee revealed arthritic changes with narrowing of the medial joint space.  

Under these circumstances, the range of motion exhibited by the Veteran's left knee has not been shown to have met the criteria for a compensable rating under Diagnostic Codes 5260 or 5261.  Thus, even with full consideration of pain and functional loss, an evaluation in excess of the currently assigned 10 percent rating is not warranted.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A January 2005 private treatment report noted that he had normal muscle tone and 5/5 power in all major muscle groups of the lower extremities.  An April 2009 treatment report noted that his left knee exhibited a good range of motion.  

A separate rating based upon limitation of extension of the left knee is not warranted.  The left knee has consistently been shown to exhibit extension to 0 degrees, and that would not warrant a noncompensable rating under Diagnostic Code 5261.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).  

While the Board has considered whether an increased evaluation would be in order under other relevant diagnostic codes, such as that governing ankylosis, dislocated semilunar cartilage, removal of semilunar cartilage, and impairment of the tibia and fibula, the Board finds that the criteria for a rating in excess of 10 percent for the service-connected left knee disorder are not met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256, 5258, 5259, 5262 (2011).  The medical evidence of record does not show the Veteran to have ankylosis, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint or the removal of semilunar cartilage.  In addition, there is no evidence of impairment of the tibia and fibula, and the Veteran has not asserted otherwise.  

The Veteran has also been awarded a separate disability rating of 10 percent based upon degenerative joint disease of the left knee with instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  Diagnostic Code 5257, used in rating other impairments of the knee, provides for a 10 percent rating for slight recurrent subluxation or lateral stability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  While the Veteran has reported complaints of instability, physical findings do not support an increased evaluation.  The April 2010 VA examination for joints noted findings of some laxity medially and a negative, although painful, McMurray test.  On a September 2009 private treatment report, the Veteran's gait was described as steady and he denied having had any falls.  A January 2005 private treatment report noted that the Veteran's lower extremities revealed 5/5 in all major motor groups with normal muscle tone.

Throughout the period on appeal, there is no distinct time period in which the service-connected left knee disorder exhibited symptoms that warrant a rating greater or less than the currently assigned evaluations.  Fenderson, 12 Vet. App. at 126.  The Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against an increased evaluation, the doctrine is not for application.  Gilbert, 1 Vet. App. at 54.

The Board has also considered the possible separate evaluation of the surgical scar on the left knee.  The evaluation of skin disabilities are governed under 38 C.F.R. § 4.118.  The criteria were amended effective October 23, 2008, but the amendments apply only to claims filed on or after that date.  As the claim which is the subject of this appeal was filed in February 2003, the older criteria apply.  73 Fed. Reg. 54708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118(2009)).  To warrant a compensable evaluation under the applicable criteria, scars would have to cover an area in excess of 144 square inches, be unstable, or be painful on examination.  38 C.F.R. § 4.118, Codes 7802-7804 (2008).  There is no finding or complaint of instability or pain of the scars, and the surface area involved is far less than 144 square inches, as measured by doctors.

Consideration of entitlement to an extraschedular evaluation has also been considered.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The rating criteria do reasonably describe the Veteran's level of disability and symptoms.  Multiple Diagnostic Codes consider functional impairments in motion and stability, encompassing the Veteran's complaints, and provide for evaluations in excess of that currently assigned for such.  As the rating schedule is adequate, extraschedular evaluation is not appropriate.  The first step of the Thun test is not met, and no further discussion is warranted.

C.  Degenerative Joint Disease of the Lumbar Spine

In September 2005, the RO issued a rating decision granting service connection at a 20 percent initial evaluation for degenerative joint disease of the lumbar spine, secondary to service-connected left knee disorder, effective from February 2003.  

A June 2006 private MRI examination of the lumbar spine revealed an impression of mild to moderate degenerative changes with bilateral neuroforaminal involvement caused by a disc bulge and bone spur complex along with facet hypertrophy at L5-S1.  

In March 2007, the Veteran filed his present claim seeking an evaluation in excess of 20 percent for degenerative joint disease of the lumbar spine.

In January 2008, a VA examination of the spine was conducted.  The examination report noted the Veteran's complaints of lower back pain, described as 8/10 in severity and intermittent throughout the day.  The Veteran reported having additional limitation of motion and functional loss of 10 to 25 percent during flare ups of his back pain.  He also indicated that he has had three bed bound episodes lasting for hours in the past twelve months.  Physical examination of the lumbar spine revealed tenderness at L1-L2 and over the sacroiliac joints.  The report noted that there was paraspinal muscle tenderness and no spasm.  The Veteran was noted to be in a 15-degree flexion at all times while standing, and there a positive modified straight leg raise testing of the right lower extremity.  The report noted that the Veteran was unable to stand and perform range of motion testing due to his increased debility and unsteadiness (without the use of his assistive device).  While seating, he exhibited flexion to 70 degrees with pain at the hip.  The report noted that the Veteran walked with an antalgic gait and with the use of a forearm crutch.  A January 2008 MRI examination revealed satisfactory vertebral alignment, unremarkable conus signal, and considerable disk desiccation at all lumbar interspaces.  The MRI report concluded with an impression of mild lateral L4-L5 disk bulge encroaching on the left foramen and exiting nerve root.  The report concluded with an assessment of lumbar spine degenerative disc disease with L4-L5 disk bulge.  

In October 2009, a Travel Board hearing was conducted at the RO.  At the hearing, the Veteran testified that he was receiving chiropractic adjustments for treatment of his back pain.  He indicated that he was ambulating with a cane due to his service-connected left knee and spine disabilities.  The Veteran also testified that he was not currently working, and was receiving disability benefits from the Social Security Administration.  

A March 2010 x-ray examination of the lumbar spine revealed an impression of degenerative disc disease, L3-L4 and L5-S1.  

An April 2010 private CT scan of the lumbar spine revealed an impression of hypertrophic and degenerative changes of the lumbar spine, with no evidence of spinal stenosis.  

An August 2010 VA examination of the spine was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed.  The Veteran reported current complaints of constant, sharp, low back pain that radiates to both hips and down both legs to the feet.  He reported that this pain flares up one to two times a month, and these flare ups last one to two weeks.  His pain is increased with activity, and is treated with muscle relaxants, Lortab and Etodoac.  He indicated that he is able to walk 25 yards before he has to stop, and that he uses a corset and forearm crutch to ambulate.  The Veteran denied any bowel, bladder or erectile dysfunction, and has had no incapacitating episodes over the past year.  Physical examination of the low back revealed a range of motion of the lumbar spine consisting of flexion to 50 degrees, extension to 0 degrees, right lateral bending to 20 degrees, left lateral bending to 15 degrees, right lateral rotation to 40 degrees and left lateral rotation to 45 degrees.  He exhibited quadriceps strength of 3/5, bilaterally, marked weakness with dorsiflexion of the right ankle and great toe, and 3/5 dorsiflexion of the ankle and toes on the left.  The Veteran had diminished sensation in the dermatome distribution of the L5 nerve root on the right.  The report noted that his knee jerks were +4 on the right, and +1 on the left, and ankle jerk deep tendon reflexes were absent bilaterally.  The VA examiner noted that performing repetitive motion to determine loss of function due to pain, fatigue, weakness, lack of endurance or incoordination was not feasible due to discomfort.  The report also noted that there was paraspinal spasm, tenderness in the lumbosacrol area, and no swelling, heat or redness.  Hip extension tests were positive, bilaterally.  X-ray examination of the lumbosacral spine revealed a 15 degree levoscoliosis with the apex of the curve at the thoracic lumbar juncture, with advanced degenerative disc disease of L5-S1 with osteophytes anteriorly extending from L3-S1.  The report concluded with a diagnosis of advanced degenerative disc disease of the lumbar spine with radiculitis and sciatica, normal hips right and left, and no evidence to support a clinical diagnosis in either joint.  The VA examiner further opined that the Veteran was experiencing a moderately severe to severe disability from his low back disability.  

The Veteran's service-connected degenerative joint disease of the lumbar spine has been assigned a 20 percent disability rating pursuant to Diagnostic Code 5242.  

Diagnostic Code 5242 is used in rating degenerative arthritis of the spine under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Degenerative arthritis of the spine is evaluated, with or without symptoms such as pain, to include whether it radiates, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent rating will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.  Id.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237, General Rating Formula.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2); see also 38 C.F.R. § 4.71, Plate V (2009).  

Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id. 

Based on the evidence of record, a rating in excess of 20 percent is not warranted for the Veteran's degenerative joint disease of the lumbar spine pursuant to Diagnostic Code 5242.  38 C.F.R. § 4.71a, General Rating Formula.  At no point during the pendency of this claim does the evidence of record demonstrate 
forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  The August 2010 VA examination of the spine revealed forward flexion to 50 degrees.  Moreover, the combined range of motion exhibited on this examination was 170 degrees.  The January 2008 VA examination noted that the Veteran's lumbar spine exhibited, while seated, flexion to 70 degrees with pain at the hip.  

As such, the Board finds that a rating in excess of 20 percent for the Veteran's service-connected degenerative joint disease of the lumbar spine is not warranted under the General Rating Formula.  Id.

In making this determination, the Board has considered whether there was any additional functional loss not contemplated in the 20 percent evaluation for the Veteran's orthopedic manifestations of his service-connected degenerative joint disease of the lumbar spine.  See 38 C.F.R. §§ 4.40, 4.59 (2011); see DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Part 4, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Notably, the rating of intervertebral disc syndrome is based on incapacitating episodes (i.e., doctor-prescribed bedrest).  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  However, there is no medical evidence or complaint of bed rest prescribed by a physician.  Therefore, despite the findings of disc involvement during the pendency of this appeal, there exists no basis whatsoever for a higher evaluation under Diagnostic Code 5243.  

The Veteran has been granted separate 10 percent evaluations for radiculitis and sciatica of the right and left lower extremities, secondary to degenerative joint disease of the lumbar spine, pursuant to Diagnostic Codes 8520.

When considering the lumbar spine disability's neurological manifestations, sciatic nerve paralysis, neuritis, and neuralgia, are assigned 10, 20, 40, 60, and 80 percent evaluations for mild incomplete paralysis of the sciatic nerve, moderate incomplete paralysis, moderately severe incomplete paralysis, severe incomplete paralysis with marked muscular atrophy, and complete paralysis with foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost, respectively.  38 U.S.C.A. § 4.124a, Diagnostic Codes 8520, 8620, 8720 (2011).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  The evidence of record shows subjective complaints of low back pain radiating down the Veteran's right and left lower extremity.  The August 2010 VA examination revealed diminished sensation in the dermatome distribution of the L5 nerve root on the right.  The report noted that his knee jerks were +4 on the right, and +1 on the left, and ankle jerk deep tendon reflexes were absent bilaterally.  

The findings at most demonstrate mild, but not moderate, incomplete paralysis of the sciatic nerve in the right and left lower extremity. 38 U.S.C.A. § 4.124a, Diagnostic Codes 8520, 8620, 8720.  Accordingly, separate evaluations in excess of 10 percent for mild neurological manifestations of the lumbar spine disability are not warranted.

While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected degenerative joint disease of the lumbar spine, the evidence shows no distinct periods of time during which manifestations of this disorder have varied to such an extent that an increased rating would be warranted.  Hart, 21 Vet. App. at 509.

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders but the evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities.  The Veteran has not required hospitalization due to these service-connected lumbar spine disabilities, and marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, and no extraschedular referral is required.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence does not show manifestations of the Veteran's service-connected degenerative joint disease of the lumbar spine that meet the criteria for an evaluation in excess of 20 percent at any point during the pendency of this appeal, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Hart, 21 Vet. App. at 509-510.


ORDER

Service connection for a left hip disability, to include as secondary to service-connected left knee disability, is denied.

Service connection for a right hip disability, to include as secondary to service-connected left knee disability, is denied.

An initial evaluation in excess of 10 percent for degenerative joint disease of the left knee is denied.

An initial evaluation in excess of 10 percent for degenerative joint disease of the left knee with instability is denied.

An increased evaluation in excess of 20 percent for degenerative joint disease of the lumbar spine is denied.

An initial evaluation in excess of 10 percent for radiculitis and sciatica of the right lower extremity, secondary to degenerative joint disease of the lumbar spine, is denied.

An initial evaluation in excess of 10 percent for radiculitis and sciatica of the left lower extremity, secondary to degenerative joint disease of the lumbar spine, is denied.

REMAND

The Veteran's Social Security Administration records reflect that lumbar spondylosis was a factor considered in his 2003 disability claim.  A request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, as here, it is part of the claim for benefits for the underlying disability.  Id. at 454.  Notification and adjudication of this claim, however, must be accomplished prior to a further adjudication by the Board.

Accordingly, this case is REMANDED for the following action:

1.  The Veteran must be provided with 38 C.F.R. § 3.159(b) notice in conjunction with his TDIU claim.

2.  Then, after undertaking any additional development deemed necessary, the Veteran's TDIU claim must be adjudicated.  

If the determination is unfavorable, the Veteran must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board, as this issue stems from the initial appeal.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


